Title: To James Madison from Tench Coxe, 24 February 1814
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philada. Feb. 24. 1814
        
        A real necessity for relief, and not an intention to injure any one obliges me to make the address, which I have now the honor to present, with the most sincere regret.
        You will remember, that in the latter part of March 1812, a law was passed to abolish the Purveyors office and establish those of a commissary general & deputies. In the beginning of April W. Jones Esqre was appointed Commy Genl & that fact coming informally to my knowledge before he knew it, I addressed to him a cordial tender of my best services to adapt the old business to the new & every facility in my power to maintain the current of supplies. My letter is in his hands, and a copy was sent to the Secretary of war for your satisfaction; and for his own in a solemn crisis of the country, when war appeared to impend. Mr. Jones declining the office, I received orders to establish agencies in the states & to purchase & contract for various & numerous supplies for in parcels as high as 80,000 articles, with continued additions to a vast amount till the end of May. When I learned that Mr. R. Etting was appointed I sent him an offer similar to that to Mr. Jones but his nomination did not receive the consent of the Senate. A copy of that letter was also sent, as that to Mr. Jones, had been, to the Secretary of war for the same purpose. He wrote me to exert every nerve & to continue my operations to the last. On the approach of the end of May (about the 23 or 24th day) I became extremely uneasy, lest the surrender of my office, with my books powers & cash should not be made before the 1st. of June, and I feared censure, under such circumstances, on myself, on the Secretary of war, and even on the executive government itself and I therefore wrote a letter of the most earnest urgency requesting that a Commissary should be authorized to receive the office, books papers & Cash, and as the greatest exertions were required by the condition and prospect of our foreign affairs I tendered my continued & unremitted services even after May to prevent the injuries which would arise from an interruption of supplies. I was informed

by the Secretary of war, thro the Quarter Mr Genl., Col. M. Lewis that it was proposed to continue my operations in my hands till they should be finished, leaving, I presumed, the Commissaries to organize and conduct their new department & operations, but as I had nothing written & was urgent for a commissary to appear and decided in my offers to aid him without any stipulation of compensation. At one oClock On the last day of business but one Friday the 29 May, John Mc.Kinney Esqre appeared. I instantly tendered him the books, papers, cash in Bank &ca, by the delivery of the Key of the office, implicitly trusting in all things to a gentleman duly accredited by the Government and the more freely as he appeared to be a person of delicate sensibility and very kind dispositions. I also tendered to him my aid and attendance after May should expire, in the office rooms to facilitate his duties, to ensure and accelerate supplies, and to close the accots. of persons in various stages of contracts with the office. This he will testify. Recent & all important purchases of woolens alone out of the Amelia island ships of Girard & others to the amot. of 220.000 Drs. had been happily effected and upon excellent terms and were in the inception of deliveries. It was thought best on the whole, deliberately to apply friday afternoon & of Saturday in effecting the transfer, which was accomplished in the absence of the principal Clerk, Mr. Mifflin, & of another clerk in whose family a mortal illness had recently occured. On the Night of the 29th. of May Mr. Mifflin came into the office for a few minutes. I then had learned that he would be nominated as deputy Commissary, and moved by a sense of duty to your administration and to my injured Country, I offered to him, (& extended the offer to Mr. Irvine, Mr. Ingles, & Mr. Linnard) to cooperate with him & them in every part of the service, as tho I were in it still; tendered all the apartments of my house in which the offices had been kept and the assistance of my family, apprentice & servants.
        On Monday June the 1st. Mr. Mc.Kinney called and informed me of Mr. Mifflin’s final confirmation, and that difficulties had occurred about his receipt of the office. I instantly agreed that all the Books and papers might go out of the old U. S office rooms, as Mr. Mifflin peremptorily required their being sent to his own House. But As my accounts were unavoidably open for some months of Business, from its great increase & the want of an allowance of clerkship tho recommended by the Secretary of war, I felt a solemn sensation at the passage of all the books, and papers from the office rooms hired by the government; but I acquiesced without delay & without reserve; and Mr. Mc.Kinney kindly and sincerely assured me that I should have from Washington orders for the full use of the Books & papers for settlement. I had written to the Secretary of War on the close of May, in the most particular manner, as to means opportunity and clerks to settle my accots.
        
        Some days after I became uneasy & wrote again, and I think it was about the beginning of July that I received information of an order to Mr. Mifflin for access to the Books and papers. I instantly wrote to him for one set of the bills and such other things as (leaving the duplicates in his hands) could be conveniently got up for me & with perfect convenience and safety spared by him. He did not send them and a week I renewed my application and received an excuse relating to the press of business, and promising to have them got up for me. But tho many weeks elapsed, tho I wrote to him often and with urgency & among other things requested his own accot. of business on wch an apparent balance of about $  now stands against him, I could not obtain a single paper, book, or reply. He became silent or inattentive. He died in the end of August. I became very unhappy & applied to the Secretary of war & even to treasury (to which last department the office by law & by some of its accounts & conditions has relation) and to the Comptroller Richard Rush, Esqre, in writing & personally for aid in procuring means of settlement. Mr. Irvine was appointed Com. Genl., took possession of the books and papers, and the result of my new endeavours was procuring a number which enabled me to make progress. The late Clerks could only work for me at night, so that it was above two months before I could get this first class of statements, which have been passed for about two thirds of the apparent Balance. I then applied for more books & papers or access, to them, to Mr Irvine, but could get no more. The Clerks did not receive their little money, and having no books or papers their aid & my progress were suspended. One of them moved out of the city. I dragged on months of urgent and repeated solicitation with a new permission from the war department to have copies of papers as wanted. I knew this expedient could not be convenient or effectual, but desirous to progress I applied for such papers as occurred for use. Some I got; to some most material applications I have received no reply, and in one case I received a refusal with a very indecorous and injurious insinuation. I continued my urgency for means & permission to progress on my settlement; for clerkship & for access to or loans of books and papers. In the beginning of last year the present Secretary of war, General Armstrong, who was by that time at the head of the department favored me with an instruction to Mr. Irvine to furnish me with the Books & papers necessary to close the accots. but tho Clerks were authorized the wages of those who had written for me being unpaid and I being without means of the U.S. or my own to hire, the business appeared unpromising, I however quickly wrote to Mr. Irvine for certain really necessary books and papers to begin my new progress. He sent me only a part of these, and when I applied for the rest of the list, & for some others occasionally & greatly wanted he withheld them, on his own ideas

of necessity. My business thus frustrated and without the means of Clerkship, I determined to present the best statements I could make out with so imperfect lights. I continued to employ one Son, about eighteen months from college, and engaged the aid of two others drawn from their law offices, and my eldest son drawn from his commercial pursuits and with these new hands, some of them unacquainted with accots. I made up statements, which necessarily amended, have been passed so as to reduce the apparent or unexplained balance to the small sum of $2229.7 out of the millions of dollars confided to me. This adjustment is as usual by the Accountant of the war Department W. Simmons Esqre & is doubtless made with care & candor; but it is my duty to examine into it, which I cannot do without the authorized access or loan of other books & papers as may be found necessary. It is also my duty to render supplementary statements to liquidate these $2229.7 cents, which I wish most earnes[t]ly to do, & in which I respectfully trust the Government will facilitate me. I have rendered to the Treasury department supplementary accots. of matters requiring to be settled there, as Purveyor, on which $900 are admitted to be due to me, reducing the general balance to $1329, and there is an Accot. of agencies of Mr. Benj. Mifflin during my absence (by order) at Washington in the winter of 1811&12, and arising from purchases made thro Mr Mifflin in November & Dec. 1811 at New York. On those accots. Mr Mifflin appears to owe about $  and it is probable that the exhibits from his Admns. to liquidate that sum will equally reduce my little Balance. It is certain I owe no money as Purveyor, if I can get access & use of the Books & papers, because my bank accots. are all sett[l]ed & on them the United States are indebted to me in a very small sum. I have moreover for myself & my three sons a just demand for compensation for services rendered in settlements correspondence &c, since May 1812 which, for the four persons, I have rendered at about $1600. but these will not be necessary to balance the Purveyors accots. They will balance without them, for as I never touched a dollar of that money, but all went into Bank on an official account & came out so only, I can have nothing in my hands.
        My object then, Sir, is most respectfully to request of you as the head of executive Government, to cause to be taken such fit and convenient order with the gentlemen at the head of the department of War & if proper of the Treasury (of which the Purveyors office was declared a part), as to enable me to obtain access to or a loan of the books & papers, (which have been in writing ordered) so as to enable me to make such additional statements & closure of the books, as may be perfectly regular in the Judgment of the Accountant who primarily settles & of the Auditor who revises & of the Comptroller who finally controuls the public accots. according to law.
        
        I cannot in justice to the public safety & to myself omit to state, that while I have been thus debared access to & loans of papers, the same papers have been exhibited and even permitted to be taken away from the files & office by private persons, tho they were essential authorities for my payments & evidences of remittances of money, and the books & papers of the office have remained in a room in the public warehouse, into which irregular or illdisposed persons might easily go by climbing over a low partition. When it is remembered that fire & other casualties have rendered the settlements of some officers accots. impossible, I most respectfully rely, Sir, upon your indulgence when I express the greatest anxiety that my late books & papers may not be thus lent or given away without authority or exposed accident, or kept from that use in settlement for which they were made out & intended.
        Tho it will be a great inconvenience to me to repair to Washington, I am ready to wait upon the government there for any investigation of this business, and to do any other thing you may command, in the most cheerful spirit of obedience and without the least hostility or unkindness to any person whatever.
        Deeply regretting that I have been necessitated to make this representation, I have the honor to remain with perfect respect Sir, yr. most obedt & most hum. Serv
        
          T.C.
        
      